Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the specification at page 1, line 4, the word “of the” before “somatic cells” should be deleted.
In the specification at page 1, line 11, the word “et al.”  should be changed to -- etc. --other alternatives other than “et al.”.
In the specification at page 1, connecting lines 18 and 19, the phrase “It’s a measuring chamber;” appears to have grammatical error.
In the specification at page 2, line 5, the phrase “PCT application-WO2008/060235;” appears to have grammatical error.  The phrase appears to just hang at the end of the paragraph and does not appear to be tied to the description.
In the specification at page 3, line 4, the phrase “A utility model RU 88809;” appears to have grammatical error.  The phrase appears to just hang at the end of the paragraph and does not appear to be tied to the description.
In the specification at page 7, line 20, the word - - and also - - should be added after “sensor 6” and before “on”.
 In the specification at page 8, line 18, the sentence “The data enter the unit for analysis and control 11” appears to have grammatical errors.
Appropriate correction is required.
Claim Objections
Claims 1 – 10 are objected to because of the following informalities:  
In Claim 1, line 6, the phrase “the unit for analysis” should be changed to -- a unit for analysis --.  
In Claim 1, line 7, the phrase “the one end” should be changed to -- one end --.  
In Claim 1, line 10, the phrase “the entrance of the pumps” should be changed to -- an entrance of the pumps --.  
In Claim 1, line 11, the word “bidirectional” should be changed to -- bidirectionally --.  
In Claim 1, line 19, the phrase “the ultrasonic module” should be changed to -- an ultrasonic module --.  
In Claim 1, line 19, the phrase “the conductivity sensor” should be changed to -- a conductivity sensor --.  
In Claim 1, line 21, the phrase “the connection” should be changed to -- a connection --.  
In Claim 1, line 30, the phrase “the extended ends” should be changed to -- the elongated ends --, which is in line with the “elongated ends” recited at line 27.  
In Claim 1, line 33, the word “management” should be changed to -- and control --.
In Claim 1, line 34, the word “management” should be changed to -- control --.
In Claim 1, line 34, the word “the” at the end of the line should be changed to -- a -- thus reading as “a transfer unit”.  

In Claim 2, line 9, the phrase “the type and the concentration” should be changed to -- a type and a concentration --.  
In Claim 2, line 13, the phrase “the reagent needs from” should be changed to -- a reagent needs to move from --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites “tanks for reagent and water” at line 2.  It is vague/unclear if the “tanks” (i.e. plurality of tanks) each contain both reagent and water in one tank as a mixture or if the tanks contain water in one and reagent in another one separately.    
As to Claim 1, the instant claim recites “equipped with” at line 3.  It is vague/unclear as to what is being “equipped with” the sensors.  The preceding limitation states “a milk probe, tanks for reagent and water, equipped with sensors…”, thus it is not clear which element it is referring to? 
As to Claim 1, the instant claim recites “connected with a mixing flask by pipes, through pumps” at line 3.  Similarly, as indicated above, it is vague/unclear as to what or which element it is being “connected with”.  
As to Claim 1, the instant claim recites “situated after” at line 4.  Similarly, as indicated above, it is vague/unclear as to what or which element it is referring to.
As to Claim 1, the instant claim recites the limitation “the pumps (4.1), (4.2) and (4.3) at line 9.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  Are these pumps the same pumps recited at line 4 of the claim?
As to Claim 1, the instant claim recites the limitation “…and is mounted on the respective separate pipe: for milk (I) for reagent (II) and for water (III)”.  It is unclear if the aforementioned limitation is referring to the three pipes recited at lines 16 – 17 i.e. “the pipes (I), (II) and (III)”.  Examiner suggests to keep the same terminology in order to clear the ambiguity. 
As to Claim 1, the instant claim recites “a mixing flask” at line 17.  It is unclear if this is another mixing flask or it is the same as the “mixing flask” sated at line 4 of the instant claim.
As to Claim 1, the instant claim recites “a pipe (I)” at line 17, “a pipe (I)” at line22, and “a pipe (II)” at line 23.  It is unclear if the aforementioned limitations are another set of pipes or if these are the same as the “the pipes (I), (II)” recited at line 16. 


As to Claim 2, the instant claim recites the limitation “a manual dosing in ratio 2/1”.  It is vague/unclear as to what the dosing consists of?
As to Claim 2, the instant claim recites “the two fluids” at line 8.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.   
As to Claim 2, the instant claim recites “the milk probe” at line 12.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  
As to Claim 2, the instant claim recites “the mixing flask” at line 12.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  
As to Claim 2, the instant claim recites “the reagent tank” at line 13.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim. 
As to Claim 2, the instant claim recites “the incoming sample” at line 14.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is further unclear as to what the “sample” is referring to.
As to Claim 2, the instant claim recites “the measuring” at line 20.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.  It is further unclear as to what or which the “measuring” step it is referring to.  Note was made to “measured” recited at lines 14 - 19 which implies something that took place in the past, and thus does not define something that may or may not take place in the future (i.e. thus causing indefiniteness since the instant claim is a method claim).  Note that a method clam requires acts to be performed.
As to Claim 2, the instant claim recites “the pipe (I)” at line 21-22.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites “the ultrasonic module” at line 23.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites “the conductivity sensor” at line 28.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites “the funnel” at line 34.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites “particularly” at line 22 and “in particular” at line 28 and thus are considered as indefinite.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure (such as “in particular”) does not limit the scope of the claim or claim limitation.

As to Claim 6, the instant claim recites “the quality” at line 5.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 6, the instant claim recites “the database” at line 6.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

As to Claim 7, the instant claim recites “the somatic cells” at line 6, “the cycle” at line 6 and “the second cycle” at line 10.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

As to Claim 10, the instant claim recites “Method according to claim 3” at line 1, thus appears to depend from 3 however, claim 3 is a device claim and not a method claim.  For examining purposes, Examiner is interpreting the dependency of claim 10 to be dependent from method claim 2.
As to Claim 10, the instant claim recites “the quality” and “the database” at line 5.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to the method claims of claims 6 - 10, the instant appear do not appear to recite acts to further limit the “method” of which they depend from.  For instance, Claim 6 recites “are defined at line 3, Claim 7 recites “registers” at line 6, “interrupted” at line 7 and “subjected at line 11, Claim 8 recites “determined” at line 4, Claim 9 recites “can begin” at line 4 and Claim 10 recites “defined automatically” at line 3.  These aforementioned limitations imply something that took place in the past, and thus does not define something that may or may not take place in the future.  Note that a method claim requires acts to be performed.   

Conclusion
None of the prior art of record appears to read on the invention as understood by the Examiner, and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 can be overcome. However, upon applicant's amendment to overcome the rejections raised by the Examiner, a comparison of the prior art to the claims will again be made.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                        /MARRIT EYASSU/Primary Examiner, Art Unit 2861